 PUERTO RICO MARINE MANAGEMENT. INC.Puerto Rico Marine Management, Inc. and Union In-dependiente Empleados Clericales Frentce Portu-ario, Petitioner. Case 24 RC 6187May 14. 1979DECISION AND DIRECTION OF ELECTIONBY MEMBERS JENKINS, PENEI..O, AND MURPHYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Graciela J. Belaval ofthe National Labor Relations Board. Following theclose of the hearing, the Regional Director for Region24 transferred this case to the Board for decision.Thereafter, the Employer filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board, having duly considered the Hearing Of-ficer's rulings made at the hearing, finds they are freeof prejudicial error. They are hereby affirmed. At thehearing, Local 402, Office and Professional Employ-ees International Union, AFL-CIO, requested that itbe allowed to intervene in these proceedings because"this petition was filed for the Puerto Rican employ-ees of PRMMI [Puerto Rico Marine Management,Inc.] only, and because the International Union rep-resents all employees of PRMMI, Local 402 is theone that represents the employees in Puerto Rico."Office and Professional Employees InternationalUnion, AFL-CIO,' opposed the intervention of Local402 based on its contention that "representation isvested in the International Union in a multi-locationcontract...." The Hearing Officer referred her rulingto the Regional Director who, subsequent to the hear-ing, transferred the case to the Board for decision.Based on the evidence in the record, we sustain theobjection of Office and Professional Employees Inter-national Union, AFL-CIO, and do not permit theintervention of Local 402. The evidence we rely on isthe collective-bargaining agreement signed by PuertoRico Marine Management, Inc., hereinafter PRMMIor the Employer, and the Office and Professional Em-ployees International Union, AFL-CIO, hereinafterOPEIU or the International, effective between No-vember 9, 1975, and November 9, 1978.2 Local 402 isnot signatory to the agreement, nor is it referred to'Whose status as an intervenor has already been granted and which weaffirm.2 Both Local 402 and the International have relied on the collective-bar-gaining agreement as the basis for their respective intervention in the pro-ceeding herein: and, since neither union has been certified. our decision mustbe based on a construction of the collective-bargaining agreement, the onlyrelevant evidence in the record.therein as a party to the agreement. Consequently.we are in agreement, based on an examination of theentire document. that the wording of the paragraphpreliminary to the collective-bargaining agreementdoes not make Local 402 a party to the contract so asto allow its intervention based on that document.4In-deed, the unit delineated in the contract is employ-erwide (multilocation) in scope: and, while it is ap-parent that Local 402 may administer or police thecontract with respect to that segment of the total unitlocated in Puerto Rico, it does not represent those orany other employees as a separate unit for collectivebargaining. Accordingly, and for the reasons set outabove, we sustain the International's objection anddeny the motion for intervention of Local 402.Upon the entire record in this proceeding, theBoard finds:I. The Employer is a Delaware corporation en-gaged in providing marine transportation and relatedservices between Puerto Rico and the mainland of theUnited States and in interstate and foreign com-merce. It has its principal office and place of businessat Elizabeth, New Jersey, and maintains other placesof business and port facilities throughout the UnitedStates. including the Commonwealth of Puerto Rico.During the past year PRMMI derived gross revenuesin excess of $500,000 from the handling and transpor-tation of cargo in interstate and foreign commerce inconnection with its services as manager and operatorof vessels and related facilities owned by Puerto RicoMarine Shipping Authority, hereinafter PRMSA, apublic corporation. During the same period PRMMIprovided and performed services valued in excess of$50,000 for companies located outside the Common-wealth of Puerto Rico.The Petitioner seeks to represent a unit limited tothose employees employed as "office and clerical em-ployees" by the Employer at all its locations through-out the Commonwealth of Puerto Rico. Both the Em-ployer and the Intervenor contend that anemployerwide, multilocation unit is appropriate. Inaddition, a question is presented whether PRMMI isan "employer" within the meaning of Section 2(2) ofthe Act. This issue has previously been considered byus in a series of situations involving National Mari-3 The closing paragraph of the collective-bargaining agreement states:IN WITNESS WHEREOF. the parties hereto have caused these pres-ents to be signed by their duly authorized representatives.The signatures which appear under this paragraph are those of the represen-tatives of PRMMI and the International, only.'The preliminary paragraph referred to supra reads as follows.AGREEMENT entered into this 9th day of November. 1975 betweenthe OFFICE AND PROFESSIONAL EMPLOYEES INTERNA-TIONAL UNION. AFL CIO. and affiliated Local Unions of the Officeand Professional Employees International Union. AFL-CIO. hereinaf-ter referred to as the "Union," and PUERTO RICO MARINE MAN-AGEMEN.F, INC.. its successors and assigns, hereinafter referred to asthe "Employer"242 NLRB No. 31181 DI.('CISIONS OF NA'IONAI. I.ABOR R.IA'I IONS BOARI)time Union of America, AFL-CIO, Seafarers Inter-national Union, AFL-CIO. and the Employerherein.' The Board considered the AdministrativeLaw Judge's Decision and affirmed it without signifi-cant modification, finding, inter alia, PRMMI to bean "employer" within the meaning of Section 2(2) ofthe Act.6Since issuance of' our Decision and Order in thatcase, and prior to the filing of the instant petition.PRMSA acquired on June 30, 1978, the stock of'TKM Corporation, a holding company which itself'owned 100 percent of the stock of PRMMI.7UponPRMSA's acquisition of TKM, a special meeting ofthe stockholders of TKM was held on June 30, 1978,in Newark, New Jersey, at which the resignations ofTKM's directors were accepted. The sole stockholderof TKM, PRMSA, then nominated and elected Rud-die E. Irizarry, Miguel A. Rossy, and Jose A. Cal-deron as the new directors of TKM. These directorsthereupon passed a resolution electing themselvespresident, executive vice president and secretary, andtreasurer, respectively, of TKM. TKM, then, as solestockholder of PRMMI, elected Irizarry, Rossy, andCalderon as president, executive vice president andsecretary, and treasurer, respectively, of PRMMI.These three individuals, now filling the top three of-fices of both TKM and PRMMI, had all been em-ployed by PRMSA, right up to the point in time theyhad resigned to assume their new positions withTKM and PRMMI.8They did not, however, retainany connection with PRMSA upon the assumption oftheir duties with TKM and PRMMI. In addition, 15other PRMSA employees left that entity and tooknew positions with PRMMI, having formally severed,like Irizarry, Rossy, and Calderon. any and all tieswith PRMSA.9Although PRMSA does not intend tos National Maritime Union fJ' Ameri ca, 4FL CIO (Puerto Ro MarineManagement, Inc.), 227 NLRB 20 (1976).* Member Penello dissented on this issue. refusing to assert jurisdictionover PRMMI.7 PRMSA. an instrumentality of the Commonwealth of Puerto Rico, wascreated by the legislature for the express purpose of taking responsibility "forthe maritime transportation between Puerto Rico and abroad land] whichwill provide this essential service wholly or pa-tially, as long as the publicinterest, health and welfare of its citizens may require." Act of the PuertoRico Maritime Shipping Authority. Act No. 62 (approved June 10, 1974).a When employed by PRMSA, Ruddie Irizarry had served as assistantexecutive director, Miguel Rossy has served as assistant executive director offinance and auditing, and Jose Calderon had occupied the position of assist-ant executive director of hnance.9 The following lists those individuals formerly employed by PRMSA whoare now employed by PRMMI, and the positions held by them respectively.(It does not include the three individuals discussed in fn. , vupra.)Angelo Colon Asst. Exec. Dir., Operations, (Gen. Mgr. Operations,Puerto Rico. Freddie Vasquez Supervisor. Mgr. Marketing. PuertoRico; Roberto F. Cruz-Senior Internal Auditor, [)ir Administration.Puerto Rico: Lorenzo Santiago Head Internal Auditor. Director. Au-diting: Ramon Feliciano Tariff Officer. Documents Manager L.icinioHernandez Community Relations Officer, Special Projects Officer.Froilan Ansa -Dir. Client Relations. Dir. Marketing. Puerto Rico; Mi-guel Diaz Dir. Maritime Operations, ir. Corporate Maintenance.L.uis Colon Personnel Officer, D)irector: Justinio Hernandez I)ir.replace all those who left its employ for PRMMILthere was testimony which indicated that PRMSA iscurrently in the process of consolidating its opera-tions, thus obviating the need fr many of' its employ-ees who joined PRMMI.Despite the changeover of personnel, there is noevidence of any significant change in the relationshipbetween PRMSA and PRMMI. PRMMI continues tooversee the day-to-day operations of the ships it man-ages, and also continues to control all aspects of laborrelations with respect to its employees. AlthoughPRMSA has budgetary control over PRMMI, there isno evidence that the nature or extent of that controlhas changed since the stock acquisition by PRMSA.Indeed, PRMMI continues to remain a separate cor-porate entity, its relationship to PRMSA defined bythe amendment and restatement of the managementservices contract entered into by PRMSA, PRMMI,Puerto Rico Marine Operating Company, Inc., and1KM Corporation. Moreover, there is no evidencethat this amendment and restatement differs in anysignificant fashion from the management servicescontract in effect at the time we considered this issuein Puerto Rico Marine Management, Inc., .supra. Thus,in accordance with our Decision in the earlier case, inwhich held, inter alia., that asserting jurisdiction overPRMMI would effectuate the policies of the Act, andbecause we believe, based on the evidence herein, thatthe acquisition of PRMMI' stock by PRMSA throughthe intermediary corporation. TKM. does not alterthose factors on which we relied when we first as-serted jurisdiction over PRMMI,°we reaffirm ourDecision in the earlier case and find PRMMI to be anTerminal Operations. Operations Nicholas Perez Officer, Division ofTerminals, Operations; Rosa Lopez Administrative Secretary. Secre-tarial Staff: Ada Zayas Administrative Secretary, Secretarial Staff;Nancy Santiago- Administratie Secretary, Secretarial Staff:l' Elba Vaz-quez Secretary. Secretarial Staff.m Puerto Rio'o Marine Managtement, Inc. supra Member Murphy, in af-firming the assertion ofjurisdiction herein. notes that the Board's assertion ofjurisdiction in Puerto Rico Marine Management Inc, supral was based inpart upon an application of the "intimate connection" test. She, like herdissenting colleague, would continue to apply that test in determiningwhether to assert jurisdiction over an employer whose operation is closelyconnected to a governmental entity. However. contrary to her dissentingcolleague she finds an appropriate application of' that test results in theassertion of jurisdiction herein, for, as stated by the Administrative LawJudge in the earlier case. "PRMSA's marine transportation operation consti-lutes a purely commercial enterprise 'paralleled by employers in the privatesector' and not a universally recognized, essential and traditional govern-mental function." Thus, she adheres to the iew that the Board should con-tinue to assert jurisdiction over PRMMI for the reasons summarized by theAdministrative aw Judge as fbllows:Considering the commercial nature of PRMSA's ocean transportationoperation. the great scope and direct impact this operation has on inter-state commerce. and the substantial control exercised by PRMMI. as astatutory employer, over its labor relations pohlicies and employmentconditions: and balancing the rights and protection the Act makesavailable to the employees and employers against the jurisdictional ex-emption the Act provides, I find that the purposes of' the Act to elimi-nate disruptions in commerce would best be accomplished by assumingjurisdiction in this case [Puerto Rico Marine Management. Inc. 227NI.RB at 33.]182 PUIERTO RICO MARINE MANAGEMENT. INC."employer" within the meaning of Section 2(2) of theAct.2. We find, as stipulated by the parties, that thePetitioner and the Intervenor are labor organizationswithin the meaning of the Act.3. A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4. Both the Employer and the Intervenor agreethat only an employerwide unit would be appropri-ate. The Petitioner seeks a unit limited to office cleri-cal employees located in the Commonwealth ofPuerto Rico.During the course of the hearing the parties stipu-lated to the history of collective bargaining: that,since 1963, the Employer' has been bargaining withthe Intervenor in the unit as set out in the most recentcollective-bargaining agreement.'sThe Employer and the Intervenor take the positionthat the unit set out in footnote 12, supra, is appropri-" PRMMI since 1974. and its predecessor. Sealand Services. Inc.12 That unit description as set out in the "Recognition" article of the col-lective-bargaining agreement is as followsThe Company recognizes the Union as the sole and exclusive bargainingagent for all office and clerical employees working at the locations iden-tified in Appendix "A" and such operating units for which during theterm of this Agreement, it may be certified by the National Labor Rela-tions Board or recognized by the Company as the exclusive bargainingrepresentative, and all such employees are referred to whenever the term"employee" is used in this Agreement. Executives, secretaries to execu-tives. professionals, administrative employees functioning at least at thelevel of supervisors and not performing bargaining unit work, confiden-tial employees, salesmen and supervisory employees with authonty tohire, transfer, suspend, lay off, recall. promote, discharge or disciplineother employees, or effectively to recommend such action, if in connec-tion with the foregoing, the exercise of such authority is not of merelyroutine nature, but requires the use of independent judgement sic], areexcluded. The terms in the Recognition Article are used as defined bythe NLRB.Appendix A reads as follows:This Agreement covers all oflocations are as follows:Fleet and Bombas StreetsElizabeth. NJ 07207I World Trade CenterNew York City. NY209 Dunmar BuildingDundalk Marine Terminal2700 Broening HighwayBaltimore, MD 212222700 France RoadNew Orleans. LA 7018630 Mantime and FaragateStreetsBlout IslandJacksonville FL 322032 Charlotte StreetCharleston, SC 29403Buchanan TerminalIntersection Road to CatanoPueblo Viejo, PRthe Company's OPEIU members. TheShed DControl BuildingCentral Market AreaPort AreaPuerto Nuevo. PRMunicipal PierPlaya PoncePonce, PRPonce TerminalFree Zone Port AreaMayaguez, PRIsla Grande TerminalIsla Grande AirportSan Juan. PRKilometer 2.5Kennedy HighwayPuerto Nuevo. PRate. The Petitioner contends that the petitioned-forsmaller unit is appropriate herein."In the absence of any evidence contrary to thestipulated bargaining history and most recent collec-tive-hargaining agreement. we find the employerwideunit to he appropriate.Therefore, we find that, under the circumstances ofthis case, the appropriate unit under Section 9(b) ofthe Act is: '4All office clerical employees of the Employer em-ployed at its Elizabeth. New Jersey: New York,New York: Baltimore, Maryland: New Orleans.Louisiana: Jacksonville. Florida: Charleston.South Carolina: Pueblo Viejo. Puerto Nuevo,Ponce. Mayaguez, and San Juan. Puerto Rico,locations: excluding managerial employees, sec-retaries to managerial employees, confidentialemployees, professional employees, guards andsupervisors as defined in the Act.'5[Direction of Election" omitted from publica-tion.]'"MEMBER PENFIILo(), dissenting:I dissent on the jurisdictional issue for the reasonsset forth in my dissenting opinion in National Mari-lime Union of A4rmerica, AFLCIO (Puerto Rico Ma-rine Management, Inc.). 227 NLRB 20 (1976).'8and,13 The collective-bargaining history and the most recent collectie-hargain-ing agreement comprise the sum total of the evidence adduced on the unitquestion.14 We have modified the language as set out in the collective-bargainingagreement so as to conform to the usual idiom of Board certification15 The recognition article in the collective-bargaining agreement referredto "elxecuties, secretaries to executives, landl administrative employeesfunctioning at least at the level of supervisors not performing bargaining unitwork .. .We have used the word "managerial" to refer to executives."and have included the "administratise employees" referred to above in ourstandard supervisors classification.The classification of "secretaries to executives" is referred to b> "secre-taries to managerial employees.' Although these employees are normallincluded in this type of unit unless the) are shown to possess supervisory orconfidential status, we shall, based upon the bargaining history. and uponthe apparent agreement of the parties the Petitioner having also specificallyexcluded these employees in its petitioned-fi)r unit exclude them from theunit found appropriate herein.16 As we have found appropriate a unit substantially different from thatsought by the Petitioner herein, the Petitioner shall be given 10 days from thedate of this Decision and Direction of Election to make an additional show-ing of interest. If the Petitioner fails to make the requisite showing of interest.the Regional Director is directed to dismiss the petition herein. If the Peti-tioner does not nov' wish to participate in an election in the unit we findappropriate herein, we shall permit it to withdraw its petition upon writtennotice to the Regional Director within 10 days from the date of this Decisionand Direction of Election.i [Excelrior footnote omitted from publication.]'B I continue to apply the "intimate connection" test. my position in thisarea having been most recently discussed in the dissent in Nairnal Transpor-tation Servirce. Iac. 240 NLRB A No. 99 ( 1979)I take this opportunity to note, in disagreement with the conclusionreached by Member Murphy (see fn 10, supra). that the dissent in NationalTransporration Senice speaks directly to the situation under considerationherein. Thus, whether or not PRMSA and/or PRMMI is a "commercialenterprise 'paralleled by employers in the private sector' " is not the critical((ontinued)183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurther, because the Employer herein is now whollyowned by Puerto Rico Marine Shipping Authority,hereinafter PRMSA, itself an instrumentality of theCommonwealth of Puerto Rico. Thus, not only isfactor on which the analysis should turn Rather. iur exlmination mustrevolve around the fact that the Commonwealth of Puerto Rico has deemedthat it take responsibililt "for the maritime transportation between PuertoRico and abroad" and, further. that the Commonwealth of Puerto Rico hasspecifically) provided for the creation of an instrumentality (PRMSA) to'provide this essential service wholly or partially. as long as the public inter-est, health and welfare of its citizens may require." Act of the Puerto RicoMaritime Shipping Authority. Act No. 62 (approved June 10, 1974) It isPRMMI intimately connected with the exempt op-erations of PRMSA, but PRMMI itself is also nowdirectly tied to the Commonwealth of Puerto Ricothrough the umbilicus of PRMSA.clear, then, that, whether the services performed by PRMMI are commercialor nt,. they are in fact directly and solely related to the purposes for whichPRMSA was created by the Commonwealth of Puerto Rico. Moreover, andas I have noted infira PRMMl's relationship to PRMSA is no longer that ofan independent contractor, for they are now tied, one to the other. throughthe bond o ownership. I thus have difficulty perceiving the distinction be-tween the acts of this case and those of National Transportation Service.184